NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 24 October 2019.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is objected to because the inclusion of legal phraseology such as “said" in the abstract is improper.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if “a stack of separation discs” in line 7 refers to the same stack of separation discs previously recited in line 2, or to a different stack. Claims 2-20 are rejected for the same reason due to their dependency upon said claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1486861 (Ivin et al.).
Regarding claim 1, GB 1486861 discloses a separation disc 3 for a centrifugal separator, said disc being adapted to be comprised in a stack of separation discs inside a centrifugal rotor for separating a fluid mixture, wherein the separation disc has a truncated conical shape with an inner surface and an outer surface and a plurality of spacing members 16 extending a first height (H) from at least one of the inner surface and the outer surface, wherein said plurality of spacing members are for providing interspaces between mutually adjacent separation discs in a stack of separation discs, wherein said separation disc further comprises at least one elongated rib 15 extending from the inner surface to a second height (h) that is less than the first height (H) to which said plurality of spacing members extend, wherein said at least one elongated rib extends from a first position on the inner surface to a second position on the inner surface, wherein the second position is at a radial distance that is larger than a radial distance of the first position (Fig. 2, 6, 8 and 9), and wherein a relation between the second height of the elongated ribs (h) and the first height of the spacing members (H) is h/H < 1 (page 3 lines 10-13), but does not specifically disclose wherein a relation between the second height of the elongated ribs (h) and the first height of the spacing members (H) is h/H ≥ 0.7. It has been held that “a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). It has also been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05. Without evidence to indicate why a height ratio of ≥ 0.7 is critical, it would have been obvious for one of ordinary skill in the art to have configured the at least one elongated rib to be shorter in height than the spacing member in the claimed ratio range of ≥  0.7, for the purpose of defining inwardly directed flow passages with the ribs 15 and providing a gap between the adjacent discs with lugs/spacing members 16 (page 2 lines 87-95; page 3 lines 10-13), which would not produce any new or unexpected results (see MPEP 2144.05). 
Regarding claim 2, GB 1486861 discloses wherein a relation between the second height of the elongated ribs (h) and the first height of the spacing members (H) is h/H < 1 (page 3 lines 10-13), but does not specifically disclose wherein the relation between the second height of the elongated ribs (h) and the first height of the spacing members (H) is 0.75 ≤ h/H ≤ 0.95, or 0.80 ≤ h/H ≤ 0.90. It has been held that “a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, supra. It has also been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, supra; In re Woodruff, supra. See MPEP 2144.05. Without evidence to indicate why a height ratio of 0.75 ≤ h/H ≤ 0.95, or 0.80 ≤ h/H ≤ 0.90 is critical, it would have been obvious for one of ordinary skill in the art to have configured the at least one elongated rib to be shorter in height than the spacing member in the claimed ratio range of ≥  0.7, for the purpose of defining inwardly directed flow passages with the ribs 15 and providing a gap between the adjacent discs with lugs/spacing members 16 (page 2 lines 87-95; page 3 lines 10-13), which would not produce any new or unexpected results (see MPEP 2144.05). 
Regarding claims 3 and 16 , GB 1486861 discloses wherein said spacing members 16 extend from the inner surface (page 3 lines 24-28).
Regarding claims 4, 17, and 18, GB 1486861 discloses wherein said separation disc comprises at least four elongated ribs 15 and/or 15’ (Fig. 3 and 4). 
Regarding claims 5, 19, and 20, GB 1486861 discloses wherein said at least one elongated rib 15 and/or 15’ is straight and extends in the radial direction (Fig. 3 and 4).
Regarding claim 14, GB 1486861 discloses a stack of separation discs 2 adapted to be comprised inside a centrifugal rotor 1 for separating a liquid mixture, comprising axially aligned separation discs having a truncated conical shape with an inner surface and an outer surface, wherein said axially aligned separation discs comprise a plurality of discs 3 having the spacing members 16 and the at least one elongated rib 15 according to claim 1 arranged so that said elongated rib on a separation disc is not in contact with an adjacent separation disc (page 3 lines 10-13; Figures).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1486861 (Ivin et al.) in view of AT 374120 (Berber Viktor Alexeevich et al.).
Regarding claim 6, GB 1486861 does not discloses wherein said at least one elongated rib is curved.
AT 374120 discloses wherein said at least one elongated rib 4 is curved (Fig. 1 and 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separation disc of GB 1486861 with the elongated rib as taught by AT 374120 for the purpose of reducing discharge of finely dispersed particles with the purified liquid phase (page 2 of English machine translation, lines 19-21).
Regarding claim 7, GB 1486861 does not specifically disclose wherein said at least one elongated rib extends a length that is more than 50% of the radial extension of the inner surface of the disc.
AT 374120 discloses wherein said at least one elongated rib 4 extends a length that is more than 50% of the radial extension of the inner surface of the disc (Fig. 1 and 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separation disc of GB 1486861 with the elongated rib as taught by AT 374120 for the purpose of reducing discharge of finely dispersed particles with the purified liquid phase (page 2 of English machine translation, lines 19-21).
Regarding claim 8, GB 1486861 does not disclose wherein said at least one elongated rib extends radially along substantially an entire radial extension of the inner surface of the disc.
AT 374120 discloses wherein said at least one elongated rib 4 extends radially along substantially an entire radial extension of the inner surface of the disc(Fig. 1 and 2). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separation disc of GB 1486861 with the elongated rib as taught by AT 374120 for the purpose of reducing discharge of finely dispersed particles with the purified liquid phase (page 2 of English machine translation, lines 19-21).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over GB 1486861 (Ivin et al.) in view of König et al. (U.S. Patent Application Pub. No. 2014/0221187).
Regarding claim 9, GB 1486861 does not disclose wherein said at least one elongated rib has a width at the inner surface of the separation disc that is below 2 mm.
König et at. discloses wherein said at least one elongated rib 15 has a width at the inner surface of the separation disc that is below 2 mm (para. [0009]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separation disc of GB 1486861 with the elongated rib as taught by König et al. for the purpose of reducing mixing of liquid with deposited solid particles (para. [0007]).
Regarding claim 10, GB 1486861 does not disclose wherein said spacing members and said at least one elongated rib are integrally formed in one piece with the material of the separation disc.
König et al. discloses wherein said spacing members 10 and said at least one elongated rib 15 are integrally formed in one piece with the material of the separation disc (para. [0013] and [0031]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separation disc of GB 1486861 with the spacing members and elongated rib of König et al. for the purpose of reducing mixing of liquid with deposited solid particles (para. [0007]) and for spacing the separation disks and influencing the flow (para. [0031]).
Regarding claim 11, GB 1486861 does not disclose wherein said at least one elongated rib is wider at the inner surface of the separation disc than at a portion at the second height (h) to which the elongated rib extends, when viewed in a cross-section that is perpendicular to the direction in which the elongated rib extends on the inner surface.
König et al. discloses wherein said at least one elongated rib 39 is wider at the inner surface of the separation disc than at a portion at the second height (h) to which the elongated rib extends, when viewed in a cross-section that is perpendicular to the direction in which the elongated rib extends on the inner surface (Fig. 9a-1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separation disc of GB 1486861 with the elongated rib as taught by König et al. for the purpose of reducing mixing of liquid with deposited solid particles (para. [0007]).
Regarding claim 12, GB 1486864 does not disclose wherein said plurality of spacing members comprises a plurality of spot formed spacing members.
König et al. discloses wherein said plurality of spacing members comprises a plurality of spot formed spacing members (para. [0049]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separation disc of GB 1486861 with the spacing members of König et al. for the purpose of spacing the separation disks and influencing the flow (para. [0031]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over GB 1486861 (Ivin et al.) in view of Nilsson et al. (U.S. Patent Application Pub. No. 2014/0147327).
Regarding claim 13, GB 1486864 does not disclose wherein said spot-formed spacing members have a tip-shaped cross-section.
Nilsson discloses wherein said spot-formed spacing members 4 and/or 8 have a tip-shaped cross-section (para. [0016] and [0041]; circular spacing members are considered to have a rounded tip-shaped cross-section). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separation disc of modified GB 1486864 with the tip-shaped spacing members of Nilsson for the purpose of providing interspaces between mutually adjacent separation discs in the stack (Abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over GB 1486861 (Ivin et al.) in view of Thorwid et al. (U.S. Patent Application Pub. No. 2015/0045199).
Regarding claim 15, GB 1486861 discloses a centrifugal separator for separation of at least two components of a fluid mixture having different densities, said centrifugal separator comprising: a spindle 7 rotatably supported by the frame, a centrifuge rotor 1 mounted to a first end of the spindle to rotate together with the spindle around an axis (X) of rotation, wherein the centrifuge rotor comprises a rotor casing (Fig. 1) enclosing a separation space in which a stack of separation discs 2 is arranged to rotate coaxially with the centrifuge rotor; a separator inlet 8 extending into said separation space for supply of the fluid mixture to be separated, a first separator outlet 11 for discharging a first separated phase from said separation space; and a second separator outlet 14 for discharging a second separated phase from said separation space, wherein the stack of separation discs is the stack of separation discs according to claim 14, but does not disclose a stationary frame.
Thorwid et al. discloses a stationary frame 3 and/or 4. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of GB 1486861 with the stationary frame of Thorwid et al. for the purpose of enclosing the rotor and the motor (para. [0030]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774